CROCKETT, Justice
(concurring in denial of petition for rehearing).
It is my opinion that the petition for rehearing should be adjudicated upon its merits as related to the issues in the case; and that is the basis for my vote to deny it. Quite apart therefrom, and in reference to the dissent: it is totally foreign to my conception of fairness and justice for a party to submit his controversy to a court for adjudication, then wait to see whether he wins or loses, and when he loses to then attack the composition of the court. That this may not properly be done, see People, etc. v. Tidwell et al., 5 Utah 88, 12 P. 638; In re Thompson, 72 Utah 17, 87, 269 P. 103, 128.